Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/489960 RCE filed 07/27/2022.     
Claims 1, 6-10, 16, 18-20, 71-72, & 78-79 have been examined and fully considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention of claims 1, 6-10, 16, 18-20, 71-72, & 78-79 are directed to a natural correlation without significantly more. The claim(s) recite(s) the relationship/natural correlation of the claimed biomarkers(one or more of the glycosaminoglycans (GAGs) chondroitin sulfate (CS), and the presences of prostate cancer, colon cancer, rectum cancer, lung cancer, uterine cancer, breast cancer, bladder cancer, brain cancer, blood cancer, ovarian cancer, etc.), and correlates them with the claimed cancers). This is a judicial exception is not integrated into a practical application, and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no particularity or specificity of measurement or treatment that makes the claims significantly more than the claimed natural correlation. 
Applicant has instantly amended the claims to include that chondroitinase is used for  fragmentation into disaccharide unit, and also that “electrophoresis, HPLC, and/or mass spectrometry,” is used. This does not add enough specificity as far as detection/measurement to overcome the instant 101 rejection. Chondroitinase is also a natural compound that is found and fragments in the human body. And again—this doesn’t change the fact that applicant is attempting to tie up the natural correlation of level of 6s CS (natural compound) with presence of cancer. 
Further- for the actual detection—of the claimed 6s chondroitin sulfate-no specificity of measurement or detection, nor anything such as specific reagents used is claimed.
From the instant specification-it appears that PCR is used, and also possibly “capillary electrophoresis with fluorescence detection, e.g. laser-induced fluorescence detection. Other suitable methods are gel electrophoresis, e.g. agarose gel electrophoresis (e.g. FACE, fluorophore-assisted carbohydrate electrophoresis) or mass spectrometry or liquid chromatography, e.g. HPLC, optionally in combination with mass spectrometry (HPLC-MS)(paragraph 0045). However- this is not claimed, and since so- leaves the claim open to the possibility that the “determining” step could be eyeballed- and therefore leaving what is actually claimed as a combination of mental process and natural correlation and reading still as unpatentable subject matter.”
	As instantly claimed the use of “electrophoresis, HPLC, and/or mass spectrometry,” as claimed—all of these techniques are well known and routine/conventional and therefore do not offer enough specificity to make the claim more than then natural correlation.
See from MPEP 2106.05: 
The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017);
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011);
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375;
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Further- see excerpt from Mayo decision about determination steps:

The "determining" step tells a doctor to measure patients' metabolite levels, through whatever process the doctor wishes to use. Because methods for making such determinations were well known in the art, this step simply tells doctors to engage in well-understood, routine, conventional activity previously engaged in by scientists in the field. Such activity is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law. Parker v. Flook, 437 U. S. 584, 590.

Therefore the inclusion of “electrophoresis, HPLC, and/or mass spectrometry,” for detection if not sufficient to transform the claims into a patent- eligible matter.

All that is instantly claimed is a general natural correlation or association—and from what is instantly claimed, applicant is attempting to tie the presence of the claimed biomarkers (which are actually present in every person), with cancer. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1, 6-10, 16, 18-20, 71-72, & 77-79 are rejected under 35 U.S.C. 103(a) as being obvious over SHEPARD in US 20140105824 and further in view of IIDA in Analysis of glycosaminoglycans in human prostate by high-performance liquid chromatography( as cited on IDS dated 08/29/2019). 
	With respect to Claim 1 & 71, SHEPARD et al. teach of diagnostic methods for identifying subjects susceptible to treatment with a hypoxia-activated agent, and related methods.  SHEPARD et al. also teach of methods of monitoring treatments with anti-hyaluronan agents, and related methods. SHEPARD et al. further teach of the hypoxia-related disease being a hyperproliferative disease or condition. For example, the hypoxia-related disease or condition is cancer, angiogenesis or an angiogenesis related disorder. In particular, the hypoxia-related disease or condition is a cancer. The cancer can be a tumor or a solid tumor. The cancer can be a late-stage cancer, a metastatic cancer and an undifferentiated cancer. The cancer can be any one or more of breast cancer, pancreatic cancer, ovarian cancer, colon cancer, lung cancer, non-small cell lung cancer, in situ carcinoma (ISC), squamous cell carcinoma (SCC), thyroid cancer, cervical cancer, uterine cancer, prostate cancer, testicular cancer, brain cancer, bladder cancer, stomach cancer, hepatoma, melanoma, glioma, retinoblastoma, mesothelioma, myeloma, lymphoma, and leukemia (abstract, 0007-0008). SHEPARD et al. teach of the marker being hyalurona related such as hylauronic acid(paragraph 0181) and of detecting it by detection of binding of an HAPB(HA binding protein). SHEPARD et al. further specify detection of the HABP(paragraph 0014), and that the HABP can be a GAG(glucosaminoglycan) and of detecting the GAG(paragraph 0468, 0539, 0959, 0979, 0972) and of the 6s part(paragraph 0670). SHEPARD et al. further teach of using a biological sample such as blood or urine or cells(paragraph 0010, 0903, 0245, 0363). SHEPARD et al. further teach of comparing the level of biomarker to a control and that altered level indicates cancer(paragraph 0185, 0392-0394, 0401, 0403). Though not claimed explicitly and solely in the independent claim, applicant has elected breast cancer and chondroitin sulfate and their elected species. SHEPARD teaches of both breast cancer and chondroitin sulfate, but does not specifically teach of the 6s chondroitin sulfate nor of digestion/fragmenting to the disaccharide unit. IIDA et al. is used to remedy this.
	IIDA et al. teach of taking 17 samples, samples were examined; five were normal, six hyperplastic and six were cancerous. Prostatic proteoglycans were extracted with 4 mol/L guanidine-HCl containing protease inhibitors. IIDA et al. also teach of using chondroitinase to further digest the GAG samples (would break them down the same way as instantly claimed)(Page 764, column 1, last paragraph). After digestion of the freeze-dried proteoglycan extract with papain, the prostatic GAGs were purified. Total GAGs were measured by a modified dimethybmethylene blue (DMB) method. High- performance liquid chromatography (HPLC) was used to quantify the extracted GAGs subunits (disaccharide units). 
IIDA et al. further teach of six types of GAGs, Le. chondroitin 4-sulphate
(Ch-48), chondroitin 6-sulphate (Ch-6s)(6sCS as claimed disaccharide unit), dermatan sulphate (DS), chondroitin, heparan sulphate and hyaluronic acid, were analyzed qualitatively and quantitatively. The total amount of GAGs was increased in hyperplastic and cancerous prostates, with the predominant components being DS and Ch-68 in these specimens. The Ch-5:DS ratio in cancerous prostate was significantly higher than that in normal and BPH tissue (P <0.05). Moreover, chondroitin was increased in hyperplastic prostatic tissue (P<0.01(abstract)). Therefore- IIDA teach of fragmentation/digestion to 6s chondroitin sulphate(6s CS)—and other similar units as claimed by applicant---as the digestion/fragmentation in IIDA result in the same compound as applicant is claiming that they are detecting. It would be obvious to one of ordinary skill in the art to fragment as is done in IIDA in the method of SHEPARD due to the need in the art for better methods for analysis and determination of GAG’s (IIDA, page 763, column 2, paragraph 1 & materials and methods in paper body).
	With respect to Claims 6-10, 16, 18-20, SHEPARD et al. teach of the marker being hyalurona and of detecting it by detection of binding of an HAPB(HA binding protein). SHEPARD et al. further specify detection of the HABP(paragraph 0014), and that the HABP can be a GAG(glucosaminoglycan) and of detecting the GAG(paragraph 0468, 0539, 0959, 0979, 0972) and of the 6s part(paragraph 0670). SHEPARD et al. further teach of using a biological sample such as blood or urine or cells(paragraph 0010, 0903, 0245, 0363). 
With respect to Claim 72, SHEPARD et al. teach of using the instant method of prognosis or monitoring of cancer (paragraph 0342).
With respect to Claim 77-78, SHEPARD et al. teach of using HPLC and electrophoresis (paragraph 0230, 0734) of immunohistochemical detection(paragraphs 0367-038 , 0230, 0915).
With respect to Claim 79, SHEPARD et al. teach of using the sulfated forms or the compounds(paragraph 0663, 0667-0670). IIDA et al. call out detection of heparin sulfate(abstract).

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
The 101 rejections are maintained and further explained for the amended claims as shown above.
The prior 112 rejections are overcome by the instant amendments dated 07/27/2022.
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach of processing a body fluid sample comprising GAG to obtain disaccharide units. Applicant puts emphasis on the body fluid part of the argument. 
The examiner disagrees. Specifically, SHEPARD et al., the primary references, teaches of detecting the GAG (paragraph 0468, 0539, 0959, 0979, 0972) and of the 6s part (paragraph 0670) specifically in a biological sample such as blood or urine or cells (paragraph 0010, 0903, 0245, 0363). 
	Though it is true that SHEPARD does not teach of the use of chondroitinase as newly instantly claimed for breakdown of GAG into disaccharide—, a 103 rejection was made, and therefore one reference is not expected to teach everything.
	In this case, IIDA et al. teach of the use of chondoritinase to break down a GAG sample. It does not matter is the sample is different (tissue sample versus body fluid), and GAG is still being broken down in IIDA by the chondoritinase. 
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant further argues that one combining the references of SHEPHARD and IIDA would not have reasonable expectation of success, however gives no specific or reasoning to back this up—aside from making the general statement. Therefore the examiner disagrees with this argument.
	Further, applicant argues that the prior art does not teach of increased 6 s CS as being indicative of cancer—then again specifically emphasizes that the prior art does not teach of this specifically in a body fluid sample. With respect to the body fluid part of the argument, this was already responded to and the reasoning above is maintained here—the examiner disagrees with applicant’s arguments. With respect to an increase of 6s CS being indicative of cancer, IIDA et al. does in fact teach of measuring 6s CS levels(ch-6S) and that the total amount of GAGs was increased in hyperplastic and cancerous prostates, and that the Ch-S:DS ratio in cancerous prostate and chondroitin is increased cancerous patients (therefore reading on and making obvious the instant claim limitations).
	All claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797